  Case 20-01118       Doc 46   Filed 06/15/21 Entered 06/15/21 13:27:25                  Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     20-01118
Patricia D. McKay                             )
                                              )               Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

        ORDER EXTENDING TIME TO FILE A CLAIM ON BEHALF OF CREDITOR

       This cause coming to be heard on Motion of the Debtor to extend the time for Debtor to file an
unsecured priority claim on behalf of Illinois Department of Revenue in the amount of $576.00,

    IT IS ORDERED the motion is GRANTED as follows:

  1. The time for the Debtor to file an unsecured priority proof of claim on behalf of Illinois
     Department of Revenue in the amount of $576.00 is extended to June 29, 2020.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: June 15, 2021                                                United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
